DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
It is noted that the claims of the current application are towards Species I – Figure 1, regarding the restriction requirement from the parent application.
Claim Objections
Claim 6 is objected to because of the following informalities:  Line 1 includes ”..the interior surface each flange..”.  Appropriate correction of the grammatical error is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 17 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 204372400).

Regarding claim 1, Wang discloses a seal assembly (fig 1) comprising: a sealing component (1) and a spring energizer (as seen in examiner annotated fig 1 below); said sealing component comprising two sealing flanges ( as seen in examiner annotated fig 1 below), including a first sealing flange (left flange) and a second sealing flange (right flange), and a cover flange defining a seal cavity (cavity formed by cover flange as seen in examiner annotated fig 1 below), said cover flange having an exterior surface (radially outer surface of cover flange as seen in examiner annotated fig 1 below) and an interior surface (radially inner surface of cover flange as seen in examiner annotated fig 1 below) and each of said two sealing flanges comprising a seal lip ( as seen in examiner annotated fig 1 below) such that the sealing component has two sealing flanges with two sealing lips ( as seen in examiner annotated fig 1 below);
said spring energizer positioned within said seal cavity (5 within the cavity as seen in examiner annotated fig 1 below) and biasing the two sealing flanges away from one another to provide a load on said seal lips for sealing against two different surfaces (5 biases sealing flanges);
 wherein radial-end-most surfaces of the two sealing flanges define an inside diameter of the sealing component ( as seen in examiner annotated fig 1 below) and wherein the exterior surface of the cover flange defines an outer diameter of the sealing component ( as seen in examiner annotated fig 1 below); and 
wherein a first flange overhang (as seen in examiner annotated fig 1 below) and a second flange overhang (as seen in examiner annotated fig 1 below) extend axially of a central part of the cover flange (as seen in examiner annotated fig 1 below) and axially of the two sealing flanges (as seen in examiner annotated fig 1 below) for providing cover for said seal cavity (as seen in examiner annotated fig 1 below).

    PNG
    media_image1.png
    560
    1018
    media_image1.png
    Greyscale

Regarding claim 5, Wang discloses the seal assembly, wherein the flange overhangs have interior surfaces that are sized to form an interference fit with structural components to be sealed by the seal assembly (flange overhangs of fig 1 form interference fit with flanges of fig 10). 
Regarding claim 6, Wang discloses the seal assembly, wherein the interior surface each flange overhang defines a ring for fitting against a structural component (flange overhangs form rings against flanges of fig 10).
Regarding claim 17, Wang discloses a method of using a seal assembly, comprising: placing the seal assembly between two adjacent structural components (seal assembly 1 between flanges, fig 10 same as fig 1); sealing a gap between the two structural components (1 seals between two flanges); wherein the seal assembly comprises:
a sealing component comprising two sealing flanges (as seen in examiner annotated fig 1 below), including a first sealing flange (as seen in examiner annotated fig 1 below) and a second sealing flange (as seen in examiner annotated fig 1 below), and a cover flange defining a seal cavity (as seen in examiner annotated fig 1 below), said cover flange having an exterior surface and an interior surface (as seen in examiner annotated fig 1 below) and each of said two sealing flanges comprising a seal lip such that the sealing component has two sealing flanges with two sealing lips (as seen in examiner annotated fig 1 below);
a spring energizer positioned within said seal cavity (5 within the cavity) and biasing the two sealing flanges away from one another to provide a load on said seal lips for sealing against the two structural components (5 biases sealing flanges for sealing against two flanges).
wherein radial-end-most surfaces of the two sealing flanges define an inside diameter of the sealing component (as seen in examiner annotated fig 1 below) and wherein the exterior surface of the cover flange defines an outer diameter of the sealing component (as seen in examiner annotated fig 1 below).
wherein a first flange overhang (as seen in examiner annotated fig 1 below) and a second flange overhang (as seen in examiner annotated fig 1 below) extend axially of a central part of the cover flange (as seen in examiner annotated fig 1 below) and axially of the two sealing flanges (as seen in examiner annotated fig 1 below) for providing cover for said seal cavity (as seen in examiner annotated fig 1 below).

Regarding claim 18, Wang discloses the method, forming an interference fit between interior surfaces of the flange overhangs and structural components to be sealed by the seal assembly (interference fit between flange overhangs of fig 1 and flanges of fig 10). 

Regarding claim 19, Wang discloses the method, wherein a seal between the seal lip of the first sealing flange and one of the structural components is along a first surface of the structural component (seal between first sealing flange of fig 1 and one flange of fig 10) and a seal between the first flange overhang and the one of the structural components is along a second surface (seal between first flange overhang of fig 1 and one flange of fig 10) and wherein the first surface and the second surface are angled to one another (as seen in examiner annotated fig 1 below and fig 10).
Regarding claim 20, Wang discloses the method, wherein the interior surface of the cover flange at the first flange overhang defines an enclosed perimeter (enclosed perimeter between the cover flange and the first flange overhang).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (WO 2018166863) in view of Henderson (U.S. Patent # 5799953) and in further view of Wang (CN 204372400).
Regarding claim 1, Jordan discloses a seal assembly (fig 2) comprising: a sealing component (22); said sealing component comprising two sealing flanges ( as seen in examiner annotated fig 2 below), including a first sealing flange (left flange) and a second sealing flange (right flange), and a cover flange defining a seal cavity (cavity formed by cover flange as seen in examiner annotated fig 2 below), said cover flange having an exterior surface (radially outer surface of cover flange as seen in examiner annotated fig 2 below) and an interior surface (radially inner surface of cover flange as seen in examiner annotated fig 2 below) and each of said two sealing flanges comprising a seal lip ( as seen in examiner annotated fig 2 below) such that the sealing component has two sealing flanges with two sealing lips ( as seen in examiner annotated fig 2 below); wherein radial-end-most surfaces of the two sealing flanges define an inside diameter of the sealing component ( as seen in examiner annotated fig 2 below) and wherein the exterior surface of the cover flange defines an outer diameter of the sealing component ( as seen in examiner annotated fig 2 below). 
Jordan does not disclose a spring energizer.
However, Henderson teaches a spring energizer (54, fig 17).
It would have been obvious to one of ordinary skilled in the art to replace the support ring of Jordan with a spring of Henderson fig 17 to provide support to the sealing flanges equivalent to the support ring /silicone compound 56 as in figs 8 and 9 of Henderson (Henderson Col 4 Lines 27 – 33).
The combination of Jordan and Henderson discloses said spring energizer positioned within said seal cavity (Henderson 54 within the cavity of Jordan) and biasing the two sealing flanges away from one another to provide a load on said seal lips for sealing against two different surfaces (Henderson 54 biases sealing flanges of Jordan).
Jordan does not disclose a first flange overhang and a second flange overhang extend axially of a central part of the cover flange and axially of the two sealing flanges for providing cover for said seal cavity.
However, Wang teaches a first flange overhang (as seen in examiner annotated fig 1 below) and a second flange overhang (as seen in examiner annotated fig 1 below) extend axially of a central part of the cover flange (as seen in examiner annotated fig 1 below) and axially of the two sealing flanges (as seen in examiner annotated fig 1 below) for providing cover for said seal cavity (as seen in examiner annotated fig 1 below).
It would have been obvious to one of ordinary skilled in the art to combine the first flange overhang and the second flange overhang of Wang with the cover flange and sealing flanges of Jordan to provide axial extension to the cover flange for better retention of the seal in the housing for the seal.



    PNG
    media_image2.png
    452
    546
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    560
    1018
    media_image3.png
    Greyscale

Regarding claim 2, the combination of Jordan, Henderson and Wang discloses the seal assembly, wherein the spring element is a canted coil spring (Henderson 54 is a canted coil).
Regarding claim 3, the combination of Jordan, Henderson and Wang discloses the seal assembly, further comprising a flange stub located between the two sealing flanges ( 40 as seen in examiner annotated fig 2 below of Jordan) and in contact with the spring energizer (Jordan 40 in contact with Henderson 54). 
Regarding claim 4, the combination of Jordan, Henderson and Wang discloses the seal assembly, wherein the seal flange stub extends radially from the interior surface of the cover flange ( as seen in Jordan examiner annotated fig 2 below).
Regarding claim 7, the combination of Jordan, Henderson and Wang discloses the seal assembly, wherein the canted coil spring is a radial canted coil spring (Henderson 54 is a radial spring).
Regarding claim 8, the combination of Jordan, Henderson and Wang discloses the seal assembly, wherein the seal component is made from a polymer material (Jordan Para 0020- seal 20 made of PTFE).
Regarding claim 9, the combination of Jordan, Henderson and Wang discloses the seal assembly, wherein the polymer material is PTFE, UHMWPE, nitrile, polyurethane, EPDM, neoprene, fluorocarbon, or chloroprene (Jordan Para 0020 – seal 20 made of PTFE).
Regarding claim 10, the combination of Jordan, Henderson and Wang discloses the seal assembly, wherein the first overhang has an end edge and the second overhang has an end edge and wherein the two end edges define a width of the cover flange (Wang width of the cover flange between the two end edges).
Regarding claim 11, the combination of Jordan, Henderson and Wang discloses the seal assembly, wherein the width of the cover flange has a dimension that is wider than a gap defined by the two sealing flange (Jordan width of cover flange wider than a gap at the top/ radial outer side of the gap between the sealing flanges as seen in examiner annotated Jordan fig 2 below).
Regarding claim 12, the combination of Jordan, Henderson and Wang discloses the seal assembly, wherein the two sealing lips define a sealing lip gap dimension and wherein the two sealing flanges have a flange gap dimension adjacent the cover flange, and wherein the sealing lip gap dimension is greater than the flange gap dimension ( gap between sealing lips is greater than the gap at the top/ radial outer side of the gap between the sealing flanges as seen in examiner annotated Jordan fig 2 below).
Regarding claim 13, the combination of Jordan, Henderson and Wang discloses the seal assembly, wherein a thickness of the first sealing flange at the sealing lip of the first sealing flange is larger than a thickness of the first sealing flange adjacent the cover flange (first flange is thicker at the sealing lip than the portion adjacent the cover flange as seen in examiner annotated Jordan fig 2 below).
Regarding claim 14, the combination of Jordan, Henderson and Wang discloses the seal assembly, wherein a thickness of the second sealing flange at the sealing lip of the second sealing flange is larger than a thickness of the second sealing flange adjacent the cover flange (second flange is thicker at the sealing lip than the portion adjacent the cover flange as seen in examiner annotated Jordan fig 2 below). 
Regarding claim 15, the combination of Jordan, Henderson and Wang discloses the seal assembly, further comprising a flange stub extending from the interior surface of the cover flange, said flange stub comprising a width and a height, and wherein the width of the flange stub is spaced from the first sealing flange and the second sealing flange (Jordan 40 with width and height and 40 spaced from two sealing flanges).
Regarding claim 16, the combination of Jordan, Henderson and Wang discloses the sealing assembly, wherein the spring energizer contacts the flange stub (Henderson 54 contacts Jordan 40).
Regarding claim 17, Jordan discloses a method of using a seal assembly, comprising: placing the seal assembly between two adjacent structural components (seal assembly between 12 and 14); sealing a gap between the two structural components (22 seals between 12 and 14); wherein the seal assembly comprises:
a sealing component comprising two sealing flanges (as seen in examiner annotated fig 2 below), including a first sealing flange (as seen in examiner annotated fig 2 below) and a second sealing flange (as seen in examiner annotated fig 2 below), and a cover flange defining a seal cavity (as seen in examiner annotated fig 2 below), said cover flange having an exterior surface and an interior surface (as seen in examiner annotated fig 2 below) and each of said two sealing flanges comprising a seal lip such that the sealing component has two sealing flanges with two sealing lips (as seen in examiner annotated fig 2 below);
wherein radial-end-most surfaces of the two sealing flanges define an inside diameter of the sealing component (as seen in examiner annotated fig 2 below) and wherein the exterior surface of the cover flange defines an outer diameter of the sealing component (as seen in examiner annotated fig 2 below).
Jordan does not disclose a spring energizer.
However, Henderson teaches a spring energizer (54, fig 17).
It would have been obvious to one of ordinary skilled in the art to replace the support ring of Jordan with a spring of Henderson fig 17 to provide support to the sealing flanges equivalent to the support ring /silicone compound 56 as in figs 8 and 9 of Henderson (Henderson Col 4 Lines 27 – 33).
The combination of Jordan and Henderson discloses a spring energizer positioned within said seal cavity (Henderson 54 within the cavity of Jordan) and biasing the two sealing flanges away from one another to provide a load on said seal lips for sealing against the two structural components (Henderson 54 biases sealing flanges of Jordan for sealing against 12 and 14).
Jordan does not disclose a first flange overhang and a second flange overhang extend axially of a central part of the cover flange and axially of the two sealing flanges for providing cover for said seal cavity.
However, Wang teaches a first flange overhang (as seen in examiner annotated fig 1 below) and a second flange overhang (as seen in examiner annotated fig 1 below) extend axially of a central part of the cover flange (as seen in examiner annotated fig 1 below) and axially of the two sealing flanges (as seen in examiner annotated fig 1 below) for providing cover for said seal cavity (as seen in examiner annotated fig 1 below).
It would have been obvious to one of ordinary skilled in the art to combine the first flange overhang and the second flange overhang of Wang with the cover flange and sealing flanges of Jordan to provide axial extension to the cover flange for better retention of the seal in the housing for the seal.

Regarding claim 20, the combination of Jordan, Henderson and Wang discloses the method, wherein the interior surface of the cover flange at the first flange overhang defines an enclosed perimeter (enclosed perimeter between the cover flange of Jordan and the first flange overhang of Wang).

    PNG
    media_image2.png
    452
    546
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    560
    1018
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675